Case 5:18-cr-00026 Document 856 Filed 06/23/20 Page 1 of 3 PagelD #: 3785

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
Beckley Division
UNITED STATES OF AMERICA,
Vv. Criminal No. 5:18-cr-00026-004
MICHAEL T. MORAN,
Defendant.

RENEWED MOTION TO TRANSFER
TO ANOTHER DIVISION FOR TRIAL

Now comes Defendant Michael T. Moran, M.D., by and through his undersigned counsel,

and renews his motion to transfer this case to the Charleston Division for trial.

Defendant Moran filed his original motion on September 10, 2018 (Dkt. #369).

Defendants other than Mark Radcliffe and Joshua Radcliffe joined in the motion. ‘The United States

filed its response to the motion of September 18, 2018 and did not object to the motion (Dkt.

#379).

The trial in this matter is currently scheduled to begin on November 10, 2020. A significant

number of witnesses for all parties will be required to travel to testify in this matter. A significant

number of logistical considerations need to be resolved in order to allow for the orderly presentation

of evidence and testimony at trial. Proceeding in Charleston, West Virginia appears to be a more

convenient forum for the parties and witnesses.
Case 5:18-cr-00026 Document 856 Filed 06/23/20 Page 2 of 3 PagelD #: 3786

Respectfully submitted,
MICHAEL T. MORAN, M.D.

/s/ John H. Tinney, Jr.
John H. Tinney, Jr. (WVSB #6970)
Hendrickson & Long PLLC
214 Capitol Street
Charleston, WV 25301
Tel: 304-346-5500
Fax: 304-346-5515

JTinney@handl.com
Case 5:18-cr-00026 Document 856 Filed 06/23/20 Page 3 of 3 PagelD #: 3787

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
Beckley Division

UNITED STATES OF AMERICA,
v. Criminal No. 5:18-cr-00026-04
MICHAEL T. MORAN, M.D.,
Defendant.
CERTIFICATE OF SERVICE

I hereby certify that on the 23rd day of June, 2020, I electronically filed the foregoing
“RENEWED MOTION TO TRANSFER TO ANOTHER DIVISION FOR TRIAL” with
the Clerk of the Court using the CM/ECF system which will send notification of such filing to the
following:

Monica D. Coleman, AUSA
Steven Lowe, AUSA
United States District Court for the
Southern District of West Virginia
P.O. Box 1713
Charleston, WV 25326-1713

/s/ John H. Tinney, Jr.
John H. Tinney, Jr. (W.Va. Bar # 6970)
